Exhibit 10.1


Execution Version


FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of July
25, 2019 (this “Agreement”), is executed by each of the Term Lenders and certain
other Lenders collectively constituting the Requisite Lenders, KEYBANK NATIONAL
ASSOCIATION, as Agent (the “Agent”), LEXINGTON REALTY TRUST, a real estate
investment trust formed under the laws of the State of Maryland (the “Trust”),
and the other parties hereto.


WHEREAS, the Trust, the financial institutions signatory thereto and their
assignees thereunder (the “Lenders”), the Agent, and the other parties thereto,
have entered into that certain Amended and Restated Credit Agreement dated as of
February 6, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”); and


WHEREAS, the Trust has requested to make certain other amendments to the Credit
Agreement as set forth herein and the Agent and the Lenders have agreed to such
amendments on the terms and conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1.    Specific Amendments to Credit Agreement. Upon the effectiveness of
this Agreement, the parties hereto agree as follows:


(a)The Credit Agreement is amended by restating the definitions referenced below
set forth in Section 1.1. thereof as follows:


“1031 Property” means property held by a “qualified intermediary” (a “QI”), as
defined in the Treasury Regulations promulgated pursuant to Section 1031 of the
Internal Revenue Code, or an “exchange accommodation titleholder” (an “EAT”), as
defined in Revenue Procedure 2000-37, as modified by Revenue Procedure 2004-51,
(or in either case, by one or more Wholly Owned Subsidiaries thereof, singly or
as tenants in common) which is a single purpose entity and has entered into an
“exchange agreement” or a “qualified exchange accommodation agreement” with the
Borrower, a Qualified Subsidiary of the Borrower, or, (A) so long as the LCIF
Ownership Condition is satisfied, LCIF or a Wholly Owned Subsidiary of LCIF, (B)
so long as the NLSAF Ownership Condition is satisfied, Net Lease Strategic
Assets Fund L.P. or a Wholly Owned Subsidiary of Net Lease Strategic Assets Fund
L.P., or (C) so long as the SPC Ownership Condition is satisfied, Six Penn
Center L.P. or a Wholly Owned Subsidiary of Six Penn Center L.P., in connection
with the acquisition (or possible disposition) of such property by the Borrower
or a Qualified Subsidiary of the Borrower, LCIF or a Wholly Owned Subsidiary of
LCIF, Net Lease Strategic Assets Fund L.P. or a Wholly Owned Subsidiary of Net
Lease Strategic Assets Fund L.P., or Six Penn Center L.P. or a Wholly Owned
Subsidiary of Six Penn Center L.P., as applicable, pursuant to, and qualifying
for tax treatment under, Section 1031 of the Internal Revenue Code.


“Eligible 1031 Property” means a 1031 Property which satisfies all of the
following requirements: (a) such 1031 Property is (i) an office, industrial or
retail property or (ii) such other commercial Property as the Agent may approve
in its reasonable discretion; (b) the Borrower or a Qualified Subsidiary of the
Borrower, or, (A) so long as the LCIF Ownership Condition is satisfied, LCIF or
a Wholly Owned Subsidiary of LCIF, (B) so long as the


12494676.11

--------------------------------------------------------------------------------




NLSAF Ownership Condition is satisfied, Net Lease Strategic Assets Fund L.P. or
a Wholly Owned Subsidiary of Net Lease Strategic Assets Fund L.P., or (C) so
long as the SPC Ownership Condition is satisfied, Six Penn Center L.P. or a
Wholly Owned Subsidiary of Six Penn Center L.P. leases such 1031 Property from
the applicable QI or EAT (or Wholly Owned Subsidiary(ies) thereof, as
applicable) and the Borrower or a Qualified Subsidiary of the Borrower, LCIF or
a Wholly Owned Subsidiary of LCIF, Net Lease Strategic Assets Fund L.P. or a
Wholly Owned Subsidiary of Net Lease Strategic Assets Fund L.P., or Six Penn
Center L.P. or a Wholly Owned Subsidiary of Six Penn Center L.P., as applicable,
manages such 1031 Property; (c) the Borrower or a Qualified Subsidiary of the
Borrower, or, (A) so long as the LCIF Ownership Condition is satisfied, LCIF or
a Wholly Owned Subsidiary of LCIF, (B) so long as the NLSAF Ownership Condition
is satisfied, Net Lease Strategic Assets Fund L.P. or a Wholly Owned Subsidiary
of Net Lease Strategic Assets Fund L.P., or (C) so long as the SPC Ownership
Condition is satisfied, Six Penn Center L.P. or a Wholly Owned Subsidiary of Six
Penn Center L.P. is obligated to purchase such 1031 Property (or Wholly Owned
Subsidiary(ies) of the applicable QI or EAT that owns such 1031 Property) from
the applicable QI or EAT and the applicable QI or EAT is obligated to sell such
1031 Property (or Wholly Owned Subsidiary(ies) thereof that owns such 1031
Property, as applicable) to the Borrower or a Qualified Subsidiary of the
Borrower, LCIF or a Wholly Owned Subsidiary of LCIF, Net Lease Strategic Assets
Fund L.P. or a Wholly Owned Subsidiary of Net Lease Strategic Assets Fund L.P.,
or Six Penn Center L.P. or a Wholly Owned Subsidiary of Six Penn Center L.P., as
applicable; provided, however that in the case of a disposition of a 1031
Property by the Borrower or a Qualified Subsidiary of the Borrower, LCIF or a
Wholly Owned Subsidiary of LCIF, Net Lease Strategic Assets Fund L.P. or a
Wholly Owned Subsidiary of Net Lease Strategic Assets Fund L.P., or Six Penn
Center L.P. or a Wholly Owned Subsidiary of Six Penn Center L.P. (a
“Relinquished Property”), the Borrower or a Qualified Subsidiary of the
Borrower, LCIF or a Wholly Owned Subsidiary of LCIF, Net Lease Strategic Assets
Fund L.P. or a Wholly Owned Subsidiary of Net Lease Strategic Assets Fund L.P.,
or Six Penn Center L.P. or a Wholly Owned Subsidiary of Six Penn Center L.P.
shall not be obligated to repurchase such 1031 Property (or Wholly Owned
Subsidiary(ies) thereof that owns such 1031 Property, as applicable) from the
applicable QI or EAT (or Wholly Owned Subsidiary(ies) thereof that owns such
1031 Property, as applicable) and the applicable QI or EAT (or Wholly Owned
Subsidiary(ies) thereof that owns such 1031 Property, as applicable) shall not
be obligated to resell such 1031 Property (or Wholly Owned Subsidiary(ies)
thereof that owns such 1031 Property, as applicable) to the Borrower or a
Qualified Subsidiary of the Borrower, LCIF or a Wholly Owned Subsidiary of LCIF,
Net Lease Strategic Assets Fund L.P. or a Wholly Owned Subsidiary of Net Lease
Strategic Assets Fund L.P., or Six Penn Center L.P. or a Wholly Owned Subsidiary
of Six Penn Center L.P. unless such 1031 Property (or Wholly Owned
Subsidiary(ies) thereof that owns such 1031 Property, as applicable) is not
transferred or assigned, within 180 days of its acquisition by the applicable QI
or EAT (or Wholly Owned Subsidiary(ies) thereof that owns such 1031 Property, as
applicable), to a Person other than the Borrower or a Qualified Subsidiary of
the Borrower, LCIF or a Wholly Owned Subsidiary of LCIF, Net Lease Strategic
Assets Fund L.P. or a Wholly Owned Subsidiary of Net Lease Strategic Assets Fund
L.P., or Six Penn Center L.P. or a Wholly Owned Subsidiary of Six Penn Center
L.P. or Subsidiary; (d) the applicable QI or EAT (or Wholly Owned
Subsidiary(ies) thereof that owns such 1031 Property, as applicable) acquired
such 1031 Property with the proceeds of a loan made by the Borrower or a
Qualified Subsidiary of the Borrower, or, (A) so long as the LCIF Ownership
Condition is satisfied, LCIF or a Wholly Owned Subsidiary of LCIF, (B) so long
as the NLSAF Ownership Condition is satisfied, Net Lease Strategic Assets Fund
L.P. or a Wholly Owned Subsidiary of Net Lease


2

--------------------------------------------------------------------------------




Strategic Assets Fund L.P., or (C) so long as the SPC Ownership Condition is
satisfied, Six Penn Center L.P. or a Wholly Owned Subsidiary of Six Penn Center
L.P. which loan is secured either by a Mortgage on such 1031 Property or a
pledge of all of the Equity Interests of the applicable QI or EAT (or Wholly
Owned Subsidiary(ies) thereof that owns such 1031 Property, as applicable); (e)
neither such 1031 Property, nor any interest of the Borrower, any Subsidiary of
the Borrower, LCIF, any Subsidiary of LCIF, Net Lease Strategic Assets Fund L.P.
or a Subsidiary of Net Lease Strategic Assets Fund L.P., or Six Penn Center L.P.
or a Subsidiary of Six Penn Center L.P. therein, is subject to any Lien (other
than (i) Permitted Liens and (ii) the Lien of a Mortgage or pledge referred to
in the immediately preceding clause (d)) or a Negative Pledge; and (f) such 1031
Property is free of all structural defects or major architectural deficiencies,
title defects, environmental conditions or other adverse matters except for
defects, deficiencies, conditions or other matters individually or collectively
which are not material to the profitable operation of such 1031 Property. In no
event shall a 1031 Property qualify as an Eligible 1031 Property for a period in
excess of 180 consecutive days. For purposes of determining Unencumbered
Property Value, such 1031 Property shall be deemed to have been owned or leased
by the Borrower or a Qualified Subsidiary of the Borrower, LCIF or a Wholly
Owned Subsidiary of LCIF, Net Lease Strategic Assets Fund L.P. or a Wholly Owned
Subsidiary of Net Lease Strategic Assets Fund L.P., or Six Penn Center L.P. or a
Wholly Owned Subsidiary of Six Penn Center L.P., as applicable, from the date
acquired by the applicable QI or EAT (or Wholly Owned Subsidiary(ies) thereof
that owns such 1031 Property, as applicable).


“Eligible Unencumbered Property” means a Property which satisfies all of the
following requirements: (a) such Property is located in a state of the United
States of America or in the District of Columbia and is wholly owned in fee
simple by, or subject to a Ground Lease in favor of, the Borrower or a Qualified
Subsidiary of the Borrower; provided, however, that (1) the non-wholly owned
Property owned by CTO Associates Limited Partnership shall be deemed to satisfy
this requirement so long as the Trust’s relative percentage ownership of the
voting Equity Interests in such Person does not decrease from the Trust’s
relative percentage ownership interest on September 30, 2018; (2) the Properties
wholly owned in fee simple by, or subject to a Ground Lease in favor of, LCIF or
a Wholly Owned Subsidiary of LCIF which are (i) set forth on Part 1 of Schedule
EUP or (ii) exchanged for any Property listed on such Schedule (and owned by
LCIF or such Wholly Owned Subsidiary) pursuant to Section 1031 of the Internal
Revenue Code, shall be deemed to satisfy this requirement so long as the LCIF
Ownership Condition is satisfied; (3) the Properties wholly owned in fee simple
by, or subject to a Ground Lease in favor of, Net Lease Strategic Assets Fund
L.P. or a Wholly Owned Subsidiary of Net Lease Strategic Assets Fund L.P. which
are (i) set forth on Part 2 of Schedule EUP or (ii) exchanged for a Property
listed on such Schedule (and owned by Net Lease Strategic Assets Fund L.P. or
such Wholly Owned Subsidiary thereof) pursuant to Section 1031 of the Internal
Revenue Code, shall be deemed to satisfy this requirement so long as the NLSAF
Ownership Condition is satisfied and (4) the Properties wholly owned in fee
simple by, or subject to a Ground Lease in favor of, Six Penn Center L.P. or a
Wholly Owned Subsidiary of Six Penn Center L.P. which are (i) set forth on Part
2 of Schedule EUP or (ii) exchanged for a Property listed on such Schedule (and
owned by Six Penn Center L.P. or such Wholly Owned Subsidiary) pursuant to
Section 1031 of the Internal Revenue Code, shall be deemed to satisfy this
requirement so long as the SPC Ownership Condition is satisfied; (b) such
Property is (i) an office, industrial or retail Property, or (ii) such other
commercial Property as the Agent may approve in its reasonable discretion; (c)
tenants of such Property are not more than 30 days past due in respect of lease
payments; (d) such Property is free of all structural defects


3

--------------------------------------------------------------------------------




or major architectural deficiencies, title defects, environmental conditions or
other adverse matters except for defects, deficiencies, conditions or other
matters individually or collectively which are not material to the profitable
operation of such Property; (e) regardless of whether such Property is owned or
leased by the Borrower, LCIF, or any of their Subsidiaries, the Borrower has the
right directly or through its Subsidiary, to take the following actions without
the need to obtain the consent of any Person: (i) to create Liens on such
Property as security for Indebtedness of the Borrower, LCIF or such
Subsidiaries, as applicable, (ii) to sell, transfer or otherwise dispose of such
Property and (iii) if such Property is owned by a Subsidiary, to cause such
Subsidiary to provide guarantees and incur, repay and prepay debt; and (f)
neither such Property nor, if such Property is owned by a Subsidiary of the
Borrower or LCIF, any of the Borrower’s direct or indirect ownership interest in
such Subsidiary or LCIF, is subject to (i) any Liens other than Permitted Liens
of the types described in clauses (a) through (f) of the definition of such term
and (ii) any Negative Pledge. An Eligible 1031 Property shall also constitute an
Eligible Unencumbered Property. For the avoidance of doubt, for purposes of
determining Eligible Unencumbered Property, (1) any Property set forth on
Schedule EUP that is not deemed an Eligible Unencumbered Property solely due to
the existence of any Lien other than Permitted Liens of the types described in
clauses (a) through (f) of the definition of such term shall automatically
constitute an Eligible Unencumbered Property upon removal of any such Liens not
constituting Permitted Liens of the types described in clauses (a) through (f)
of the definition of such term and (2) Schedule EUP shall be deemed to be
automatically updated and modified to include any 1031 Property or Property
exchanged for any Property on or deemed to be on Schedule EUP.


“Termination Date” means (a) with respect to Revolving Loans and the Revolving
Loan Commitments, the Revolving Termination Date, and (b) with respect to Term
Loans, January 31, 2025.


(b)The Credit Agreement is further amended by adding the following phrase at the
end of the definition of “Wholly Owned Subsidiary” in Section 1.1 of the Credit
Agreement:


For purposes of calculating financial covenants under this Agreement, all of the
Qualified Subsidiaries of the Borrower shall be deemed to be Wholly Owned
Subsidiaries of the Borrower.


(c)The Credit Agreement is further amended by adding the following definitions
to Section 1.1. thereof in the appropriate alphabetical location:


“First Amendment Effective Date” means July 25, 2019.


“Qualified Subsidiary” means any Subsidiary of the Borrower in respect of which
(i) the Borrower is the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of no less than 99.95% of the
total voting power and economic interest of such Subsidiary and (ii) the
Borrower, directly or indirectly, has the sole authority to direct the
management and policies of such Subsidiary, including, without limitation, by
virtue of a Wholly Owned Subsidiary of the Borrower being, directly or
indirectly, the general partner or manager of such Subsidiary. For the avoidance
of doubt, each Wholly Owned Subsidiary of the Borrower (without giving effect to
the second to last sentence of such definition regarding LCIF and its
Subsidiaries) also constitutes a Qualified Subsidiary and each Wholly Owned
Subsidiary of a Qualified Subsidiary also constitutes


4

--------------------------------------------------------------------------------




a Qualified Subsidiary. In no event shall a QI or an EAT be deemed to be a
Qualified Subsidiary.


(d)The Credit Agreement is further amended by adding the following phrase at the
end of Section 8.3 thereof:


Concurrently with each Compliance Certificate delivered after the First
Amendment Effective Date in connection with the financial statements required
pursuant to Sections 8.1. and 8.2., solely to the extent there is any change to
the previously delivered Schedule EUP, the Borrower shall furnish to the Agent
an updated Schedule EUP to reflect any replacements, exchanges, additions or
dispositions of Properties permitted hereunder.
 
(e)The Credit Agreement is further amended by adding a new Section 12.25 thereto
in appropriate numerical order as follows:


Section 12.25. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Derivatives Contract or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):


(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


(b)    As used in this Section 12.25, the following terms have the following
meanings:




5

--------------------------------------------------------------------------------




“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


(f)Schedule I to the Credit Agreement is deleted and attached Schedule 1 is
substituted in its place.
(g)Schedule EUP to the Credit Agreement is deleted and attached Schedule 2 is
substituted in its place.


Section 2. Reallocation of Lender Pro Rata Shares; No Novation.


Upon the effectiveness of this Agreement (the “Effective Date”), the Term Loans
shall be deemed to have been simultaneously reallocated among the Lenders as
follows:


(a)    On the Effective Date, each Term Lender that will have a greater Term
Loan Percentage upon the Effective Date than its Term Loan Percentage
immediately prior to the Effective Date (each, a “Purchasing Lender”), without
executing an Assignment and Acceptance, shall be deemed to have purchased
assignments pro rata from each Term Lender that will have a smaller Term Loan
Percentage upon the Effective Date than its Term Loan Percentage immediately
prior to the Effective Date (each, a “Selling Lender”) in all such Selling
Lender’s rights and obligations under this Agreement and the other Loan
Documents as a Term Lender (collectively, the “Lender Assigned Rights and
Obligations”) so that, after giving effect to such assignments, each Term Lender
shall have its respective Term Loan Commitments as set forth in Schedule I to
the Credit Agreement (as amended hereby) and a corresponding Term Loan
Percentage of all Term Loans then outstanding. Each such purchase hereunder
shall be at par for a purchase price equal to the principal amount of the
applicable Term Loan and without recourse, representation or warranty, except
that each Selling Lender shall be deemed to represent and warrant to each
applicable Purchasing Lender that the Lender Assigned Rights and Obligations of
such Selling Lender being assigned to such Purchasing Lender are not subject to
any Liens created by that Selling Lender. For the avoidance of doubt, in no
event shall the aggregate principal amount of each Term Lender’s Term Loans
exceed its Term Loan Commitment as set forth in Schedule I to the Credit
Agreement (as amended hereby).


(b)    The Agent shall calculate the net amount to be paid or received by each
Lender in connection with the assignments effected hereunder on the Effective
Date. Each Lender required to make a payment pursuant to this Section shall make
the net amount of its required payment available to the Agent, in same day
funds, at the office of the Agent not later than 12:00 P.M. (New York time) on
the Effective Date. The Agent shall distribute on the Effective Date the
proceeds of such amounts to the Lenders entitled to receive payments pursuant to
this Section, pro rata in proportion to the amount each such Lender is entitled
to receive at the primary address set forth in Schedule I to the Credit
Agreement (as amended hereby) or at such other address as such Lender may
request in writing to the Agent.


6

--------------------------------------------------------------------------------






(c)    Nothing in this Agreement shall be construed as a discharge,
extinguishment or novation of the Obligations of the Loan Parties outstanding
under the Credit Agreement.


Section 3. Conditions Precedent. The effectiveness of this Agreement is subject
to receipt by the Agent of each of the following, each in form and substance
reasonably satisfactory to the Agent:


(a)    a counterpart of this Agreement duly executed by the Borrower, the Agent,
the Term Lenders, and Lenders otherwise constituting the Requisite Lenders;


(b)    Term Notes executed by the Borrower, payable to each Term Lender (if
requested by such Lender);


(c)     a certificate from a Responsible Officer of the Borrower certifying as
of the date hereof, and after giving effect to the transactions contemplated
hereby, that (i) no Default or Event of Default shall be in existence on the
date hereof and (ii) each representation and warranty made or deemed made by the
Borrower or any other Loan Party in each Loan Document to which any such Loan
Party is a party is true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
the date hereof except to the extent that such representations and warranties
expressly related solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall have been true and correct in all
respects) on and as of such earlier date);


(d)    an opinion of counsel to the Borrower and the other Loan Parties
addressed to the Agent and the Lenders and covering such matters as the Agent
may reasonably request;


(e)    evidence that all Fees then due and payable by the Borrower on the date
hereof in connection with the Credit Agreement, together with, to the extent
required by Section 9 of this Agreement, all other fees, expenses and
reimbursement amounts due and payable to the Agent, including without
limitation, the reasonable and documented out‑of‑pocket fees and expenses of
counsel to the Agent, have been paid; and


(f)    such other documents, instruments and agreements as the Agent may
reasonably request.


Section 4.    Representations of Borrower; Reaffirmation of Obligations. The
Borrower (i) represents and warrants that (a) no Default or Event of Default has
occurred and is continuing as of the date hereof or will exist immediately after
giving effect to this Agreement and (b) each representation and warranty made or
deemed made by the Borrower or any other Loan Party in each Loan Document to
which any such Loan Party is a party is true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on the date hereof except to the extent that such
representations and warranties expressly related solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall
have been true and correct in all respects) on and as of such earlier date) and
(ii) acknowledges and reaffirms its Obligations and its continuing obligations
owing to the Agent and the Lenders under each of the Loan Documents.




7

--------------------------------------------------------------------------------




Section 5.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND
TO BE FULLY PERFORMED, IN SUCH STATE.


Section 6.     Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.


Section 7.     Headings. Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.


Section 8.     Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by each of the Lenders required
by Section 12.6 of the Credit Agreement, the Agent, and the Borrower.


Section 9.     Expenses. To the extent required by Section 12.2 of the Credit
Agreement, the Borrower shall reimburse the Agent promptly after demand for all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees) incurred by the Agent in connection with the preparation, negotiation and
execution of this Agreement and the other agreements and documents executed and
delivered in connection herewith.


Section 10.    Benefits. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.


Section 11.    Certain References. Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Agreement.


Section 12.     Effect. Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect. The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein.


Section 13.    Definitions. Terms not otherwise defined herein are used herein
with the respective meanings given them in the Credit Agreement.


Section 14.    No Novation. The parties hereto do not intend this Agreement or
the transactions contemplated hereby to be, and this Agreement and the
transactions contemplated hereby shall not be construed to be, a novation of any
of the obligations owing by the Borrower under or in connection with the Credit
Agreement or any of the other Loan Documents.


[Signatures on Next Page]


8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Credit Agreement to be executed by their authorized
officers all as of the day and year first above written.




BORROWER:


LEXINGTON REALTY TRUST


By:
/s/ Joseph Bonventre
 
Name:
Joseph Bonventre
 
Title:
Executive Vice President











        




[Signatures Continued on Next Page]






[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION, as Agent and as a Lender


By:
/s/ Tayven Hike
 
Name:
Tayven Hike
 
Title:
Senior Vice President







Lending Office:


KeyBank, National Association
1200 Abernathy Road NE, Suite 1500
Atlanta, Georgia 30328
Attn: Tayven Hike
Telephone:     (770) 510-2100
Telecopy:     (770) 510-2195














[Signatures Continued on Next Page]






[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By:
/s/ D. Bryan Gregory
 
Name:
D. Bryan Gregory
 
Title:
Director







Lending Office:


Wells Fargo Bank, N.A.
550 South Tryon Street, 6th Floor
MAC D1086-061
Charlotte, North Carolina 28202-4200
Attn:    D. Bryan Gregory
Telephone:     (704) 410-1776














[Signatures Continued on Next Page]


[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------





REGIONS BANK, as a Lender


By:
/s/ T. Barrett Vawter
 
Name:
T. Barrett Vawter
 
Title:
Vice President







Lending Office (all Types of Loans):


Regions Bank
1900 5th Avenue North, 15th Floor
Birmingham, AL 35203
Attn:    Terri Crowe
Telephone: (205) 581-7614
Telecopy: (205) 264-5456














[Signatures Continued on Next Page]


[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as a Lender


By:
/s/ Shari Reams-Henofer
 
Name:
Shari Reams-Henofer
 
Title:
Senior Vice President







Lending Office:


PNC Bank, National Association
1600 Market Street, 9th floor
Philadelphia, PA 19103
Attn:    Shari Reams-Henofer
Telephone: (215) 585-5352
shari.reams@pnc.com














[Signatures Continued on Next Page]


[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------





TD BANK, N.A., as a Lender


By:
/s/ Jessica Trombly
 
Name:
Jessica Trombly
 
Title:
Vice President







Lending Office (all Types of Loans):


TD Bank, N.A.
Commercial Real Estate Development
200 State Street, 8th Floor
Boston, MA 02109
Attn:    Jessica Trombly
Telephone: (617) 737-3678
Telecopy: (617) 737-0238














[Signatures Continued on Next Page]


[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------





U.S. BANK, NATIONAL ASSOCIATION, as a Lender


By:
/s/ Kimberly Gill
 
Name:
Kimberly Gill
 
Title:
Assistant Vice President







Lending Office:


U.S. Bank National Association
One Federal Street, 9th Floor
Boston, Massachusetts 02110
Attn:    Kimberly Gill
Telephone: (617) 603-7659














[Signatures Continued on Next Page]


[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Lender


By:
/s/ Paul Choi
 
Name:
Paul Choi
 
Title:
Executive Director







Lending Office:


JPMorgan Chase Bank, N.A.
270 Park Avenue, 45th Floor
New York, New York 10017
Attn:    Paul Choi
Telephone: (212) 648-1281
Telecopy (646) 645-8851














[Signatures Continued on Next Page]


[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender


By:
/s/ Thomas W. Nowak
 
Name:
Thomas W. Nowak
 
Title:
Vice President







Lending Office:


Bank of America, N.A.
135 S. LaSalle Street
IL4-135-06-11
Chicago, Illinois 60603-4157
Attn:    Thomas W. Nowak
Telephone: (312) 828-4353
















[Signatures Continued on Next Page]


[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------





CITIZENS BANK, N.A., as a Lender


By:
/s/ Nan E. Delahunt
 
Name:
Nan E. Delahunt
 
Title:
Vice President







Lending Office:


Citizens Bank, N.A.
1215 Superior Avenue, 6th Floor
Mailcode OHS675
Cleveland, Ohio 44114
Attn:    Ellen D. Pallotta
Email:     Ellen.D. Pallotta@citizensbank.com
Telephone: (216) 277-3346
Facsimile: (216) 277-7106














[Signatures Continued on Next Page]




[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY, as a Lender


By:
/s/ Ahaz Armstrong
 
Name:
Ahaz Armstrong
 
Title:
Senior Vice President







Lending Office:


BB&T
200 W. 2nd Street, Floor 16
Winston Salem, North Carolina 27101
Attn:    Ahaz Armstrong
Telephone: (336) 733-2575














[Signatures Continued on Next Page]




[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------





FIRST TENNESSEE BANK, NATIONAL ASSOCIATION, as a Lender


By:
/s/ Thomas C. Owens
 
Name:
Thomas C. Owens
 
Title:
Senior Vice President







Lending Office:


First Tennessee Bank National Association
800 South Gay Street, 4th Floor
Knoxville, Tennessee 37929
Attn:    Thomas C. Owens
Telephone: (865) 971-2439
Facsimile: (865) 971-2468






[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------





MIZUHO BANK, as a Lender


By:
/s/ Donna DeMagistris
 
Name:
Donna DeMagistris
 
Title:
Authorized Signatory







Lending Office:


MIZUHO BANK, LTD.
1251 A venue of the Americas
New York, New York 10020
Attn: James Cubbon
Telephone: (212) 282-3234
Fax: (212) 282-4488
Email: james.cubbon@mizuhocbus.com




[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------





ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender


By:
/s/ Mitchell Vega
 
Name:
Mitchell Vega
 
Title:
Vice President







Lending Office:


ASSOCIATED BANK, NATIONAL ASSOCIATION
525 W. Monroe, 24th Floor
Chicago, IL 60606
Attn: Nathan Huppert
Telephone: (312) 544-4654
Fax: (312) 544-4663














[Signature Page to First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------






Schedule 1


SCHEDULE I


Commitments


Lender
Revolving Loan Commitment
Term Loan Commitment
KeyBank National Association
$60,000,000
$35,000,000
Wells Fargo Bank, National Association
$60,000,000
$35,000,000
Regions Bank
$60,000,000
$35,000,000
PNC Bank, National Association
$50,000,000
$24,500,000
TD Bank, N.A.
$50,000,000
$24,500,000
U.S. Bank National Association
$50,000,000
$24,500,000
JPMorgan Chase Bank, N.A.
$50,000,000
$24,500,000
Bank of America, N.A.
$50,000,000
$24,500,000
Branch Banking and Trust Company
$40,000,000
$12,500,000
Citizens Bank, N.A.
$40,000,000
$10,000,000
Mizuho Bank, Ltd.
$40,000,000
$20,000,000
First Tennessee Bank, N.A.
$25,000,000
$15,000,000
Associated Bank, National Association
$25,000,000
$15,000,000
TOTAL
$600,000,000
$300,000,000








--------------------------------------------------------------------------------






Schedule 2


SCHEDULE EUP - Existing Eligible Unencumbered Properties


Part 1 – LCIF Properties
Owned by
Street Address
City
State
Property
Type
LCIF
2415 US Hwy 78 East
Moody
AL
Industrial
LCIF
3102 Queen Palm Drive
Tampa
FL
Industrial
LCIF
832 N. Westover Blvd
Albany
GA
Retail
LCIF
4455 American Way
Baton Rouge
LA
Office
LCIF
7670 Hacks Cross Road
Olive Branch
MS
Industrial
LCIF
671 Washburn Switch Road
Shelby
NC
Industrial
LCIF
200 Arrowhead Drive
Hebron
OH
Industrial
LCIF
191 Arrowhead Drive
Hebron
OH
Industrial
LCIF
250 Rittenhouse Circle
Bristol
PA
Industrial
LCIF
3476 Stateview Blvd
Fort Mill
SC
Office
LCIF
3480 Stateview Blvd
Fort Mill
SC
Office
LCIF
2050 Roanoke Rd
Westlake
TX
Office
LCIF
13651 McLearen Road
Herndon
VA
Office
LCIF
King St./ 1042 Fort Street Mall
Honolulu
HI
Office
LCIF
549 Wingo Road
Byhalia
MS
Industrial
LCIF
1020 W Airport Road
Romeoville
IL
Industrial
LCIF
4005 E I-30
Grand Prairie
TX
Industrial
LCIF
4015 Lakeview Corporate Drive
Edwardsville
IL
Industrial
LCIF
10535 Red Bluff Road
Pasadena
TX
Industrial
LCIF
7875 White Road SW
Austell
GA
Industrial
LCIF
3737 Duncanville Rd
Dallas
TX
Industrial
LCIF
70 Tyger River Dr
Duncan
SC
Industrial
 
 
 
 
 

Properties with Liens other than Permitted Liens of the types described in
clauses (a) through (f) of the definition of such term:
LCIF
2800 Polar Way
Richland
WA
Industrial
LCIF
26700 Bunert Road
Warren
MI
Industrial
LCIF
5600 Broken Sound Blvd
Boca Raton
FL
Office
LCIF
1460 Tobias Gadson Blvd
Charleston
SC
Office
LCIF
5200 Metcalf Ave
Overland Park
KS
Office



Part 2 – Net Lease Strategic Assets Fund L.P. and Six Penn Center L.P.
Properties
Owned by
Street Address
City
State
Property
Type
NLS
1440 E 15th Street
Tucson
AZ
Office
NLS
8555 South River Parkway
Tempe
AZ
Office
NLS
3500 N Loop Rd
McDonough
GA
Office
NLS
904 Industrial Rd
Marshall
MI
Industrial
NLS
1700 47th Ave North
Minneapolis
MN
Industrial






--------------------------------------------------------------------------------





NLS
2999 Southwest 6th Street
Redmond
OR
Office
NLS
120 S E Parkway Dr
Franklin
TN
Industrial
NLS
2401 Cherahala Blvd
Knoxville
TN
Office
NLS
1401/1501 Nolan Ryan Pkwy
Arlington
TX
Office
NLS
2800 High Meadow Circle
Auburn Hills
MI
Office
NLS
6938 Elm Valley Drive
Kalamazoo
MI
Industrial
Six Penn
1701 Market Street
Philadelphia
PA
Office
NLS
3711 San Gabriel
Mission
TX
Office
NLS
27200 W 157th Street
New Century
KS
Industrial
NLS
16407 Applewhite Road
San Antonio
TX
Industrial
NLS
16950 Pine Drive
Romulus
MI
Industrial
NLS
736 Addison Rd
Erwin
NY
Industrial
NLS
3265 E Goldstone Dr
Meridian
ID
Office
NLS
7225 Goodson Road
Union City
GA
Industrial
NLS
493 Westridge Pkwy
McDonough
GA
Industrial



Properties with Liens other than Permitted Liens of the types described in
clauses (a) through (f) of the definition of such term:
NLS
359 Gateway Dr
Lavonia
GA
Industrial
NLS
590 Ecology Ln
Chester
SC
Industrial
NLS
9601 Renner Blvd
Lenexa
KS
Office
NLS
133 First Park Dr.
Oakland
ME
Office



Part 3 – Other Eligible Unencumbered Properties
Owned by
Street Address
City
State
Property
Type
LXP
13430 N. Black Canyon Freeway
Phoenix
AZ
Office
LXP
2455 Premier Row
Orlando
FL
Industrial
LXP
1001 Innovation Road
Rantoul
IL
Industrial
LXP
749 Southrock Drive
Rockford
IL
Industrial
LXP
3686 South Central Avenue
Rockford
IL
Industrial
LXP
10475 Crosspoint Blvd
Indianapolis
IN
Office
LXP
1901 Ragu Drive
Owensboro
KY
Industrial
LXP
5417 Campus Dr
Shreveport
LA
Industrial
LXP
201-215 N. Charles Street
Baltimore
MD
Land
LXP
43955 Plymouth Oaks Blvd
Plymouth
MI
Industrial
LXP
1133 Poplar Creek Road
Henderson
NC
Industrial
LXP
2880 Kenny Biggs Road
Lumberton
NC
Industrial
LXP
2203 Sherrill Drive
Statesville
NC
Industrial
LXP
121 Technology Drive
Durham
NH
Industrial
LXP
5625 N. Sloan Lane
N. Las Vegas
NV
Industrial
LXP
351 Chamber Drive
Chillicothe
OH
Industrial
LXP
1650-1654 William Road
Columbus
OH
Industrial
LXP
10590 Hamilton Ave
Cincinnati
OH
Industrial
LXP
50 Tyger River Drive
Duncan
SC
Industrial
LXP
101 Michelin Drive
Laurens
SC
Industrial






--------------------------------------------------------------------------------





LXP
1362 Celebration Blvd
Florence
SC
Office
LXP
3350 Miac Cove Road
Memphis
TN
Industrial
LXP
900 Industrial Boulevard
Crossville
TN
Industrial
LXP
1053 Mineral Springs Road
Paris
TN
Retail
LXP
3820 Micro Drive
Millington
TN
Industrial
LXP
6050 Dana Way
Antioch
TN
Industrial
LXP
633 Garrett Parkway
Lewisburg
TN
Industrial
LXP
13930 Pike Rd
Missouri City
TX
Industrial
LXP
13901/14035 Industrial Rd
Houston
TX
Industrial
LXP
1311 Broadfield Blvd
Houston
TX
Office
LXP
291 Park Center Drive
Winchester
VA
Industrial
LXP
175 Holt Garrison Parkway
Danville
VA
Retail
LXP
2800 Waterford Lake Drive
Midlothian
VA
Office
LXP
901 East Bingen Point Way
Bingen
WA
Industrial
LXP
318 Pappy Dunn Boulevard
Anniston
AL
Industrial
LXP
499 Derbyshire Drive
Venice
FL
Specialty
LXP
13863 Industrial Road
Houston
TX
Industrial
LXP
7007 F.M. 362 Rd
Brookshire
TX
Industrial
LXP
554 Nissan Parkway
Canton
MS
Industrial
LXP
111 W. Oakview Parkway
Oak Creek
WI
Industrial
LXP
301 Bill Bryan Blvd
Hopkinsville
KY
Industrial
LXP
4010 Airpark Drive
Owensboro
KY
Industrial
LXP
730 North Black Branch Rd
Elizabeth
KY
Industrial
LXP
750 North Black Branch Rd
Elizabeth
KY
Industrial
LXP
10000 Business Blvd
Dry Ridge
KY
Industrial
LXP
3301 Stagecoach Road, NE
Thomson
GA
Industrial
LXP
2860 Clark Street
Detroit
MI
Industrial
LXP
11511 Luna Road
Farmers Branch
TX
Office
LXP
7005 Cochran Road
Glenwillow
OH
Industrial
LXP
27255 SW 95th Avenue
Wilsonville
OR
Industrial
LXP
3931 Lakeview Corporate Drive
Edwardsville
IL
Industrial
LXP
5001 Greenwood Rd
Shreveport
LA
Industrial
LXP
1285 West State Road 32
Lebanon
IN
Industrial
LXP
1520 Lauderdale Memorial Hwy.
Cleveland
TN
Industrial
LXP
490 Westridge Parkway
McDonough
GA
Industrial
LXP
4801 North Park Drive
Opelika
AL
Industrial
LXP
200 Sam Griffin Rd
Smyrna
TN
Industrial
LXP
201 James Lawrence Road
Jackson
TN
Industrial
LXP
1550 Highway 302
Byhalia
MS
Industrial
LXP
1420 Greenwood Road
McDonough
GA
Industrial
LXP
1621 Veterans Memorial Pkwy E
Lafayette
IN
Industrial
LXP
80 Tyson Drive
Wichester
VA
Industrial
LXP
9200 South Park Center Loop
Orlando
FL
Office
LXP
8500 Nail Road
Olive Branch
MS
Industrial
LXP
11624 S Distribution Cove
Olive Branch
MS
Industrial
LXP
5795 N Blackstock Rd
Spartanburg
SC
Industrial
LXP
2115 East Belt Line Road
Carrollton
TX
Industrial
LXP
21082 Pioneer Plaza Dr
Watertown
NY
Retail






--------------------------------------------------------------------------------





LXP
97 Seneca Trail
Fairlea
WV
Retail
LXP
16811 W. Commerce Drive
Goodyear
AZ
Industrial
LXP
2601 Bermuda Hundred Rd
Chester
VA
Industrial
LXP
10201 Schuster Way
Pataskala
OH
Land
LXP
820 Gears Rd
Houston
TX
Office
LXP
5352 Performance Way
Whitestown
IN
Industrial
LXP
10345 Phillip Parkway
Streetsboro
OH
Industrial
LXP
11555 Silo Drive
Olive Branch
MS
Industrial
LXP
6495 Polk Lane
Olive Branch
MS
Industrial
LXP
9201 Stateline Road
Kansas City
MO
Office
LXP
113 Wells Street
North Berwick
ME
Industrial



Properties with Liens other than Permitted Liens of the types described in
clauses (a) through (f) of the definition of such term:
LXP
29-10 Borden Ave and 29-10 Hunters Point Ave
Long Island City
NY
Industrial
LXP
500 Jackson St
Columbus
IN
Office
LXP
1415 Wyckoff Rd
Wall
NJ
Office
LXP
4 Apollo Drive
Whippany
NJ
Office
LXP
3333 Coyote Hill Rd
Palo Alto
CA
Office
LXP
11201 Renner Blvd
Lenexa
KS
Office
LXP
270 Abner Jackson Pkwy
Lake Jackson
TX
Office






